Citation Nr: 1710205	
Decision Date: 03/31/17    Archive Date: 04/11/17

DOCKET NO.  11-23 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel



INTRODUCTION

The Veteran had active army service from November 1968 to November 1978, including combat service in the Republic of Vietnam.  Among other decorations, he was awarded the Combat Infantryman Badge and the Vietnam Cross of Gallantry with Palm.

This case comes before the Board of Veteran's Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In his substantive appeal, VA Form 9, the Veteran asserts that PTSD has cost him his job.  Such raises a claim for a TDIU, and the Board has taken jurisdiction over that claim at this time.  See Rice v. Shinseki, 22 Vet. App. 477 (2009) (holding that a request for a TDIU whether expressly raised by the Veteran or reasonably raised by the record is not a separate claim for benefits, but rather, is part of a claim for increased compensation).  

The issue of a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the appeal period, the Veteran's acquired psychiatric disorder has been characterized by impairment of memory, disturbances of motivation and mood, and difficultly in establishing and maintaining effective social relationships; occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to symptoms such as suicidal ideation, obsessional rituals which interfere with routine activities, impaired impulse control, near-continuous panic or depression affecting ability to function independently, appropriately and effectively, spatial disorientation, speech that is intermittently illogical, obscure, or irrelevant, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances, and inability to establish and maintain effective relationships, have not been shown.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent for an acquired psychiatric disorder, characterized as PTSD, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.130, Diagnostic Code (DC) 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet.  App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2016).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

In cases where the Veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

In a December 2009 rating decision, the Veteran was service connected for an acquired psychiatric disorder, specifically PTSD, but he has since disagreed with the assigned rating; a 50 percent rating was assigned under 38 C.F.R. § 4.130, DC 9411 (addressing PTSD).  In his substantive appeal, VA Form 9, the Veteran asserts that his PTSD has cost him his job and his marriage.  The anger, irritability, isolation, and outbursts he experiences have become too much for his workplace and spouse, which has led to an aggravation of his condition.  

In order to warrant the next-higher 70 percent rating, the evidence must show occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; impaired impulse control (such as unprovoked irritability with periods of violence); near-continuous panic or depression affecting ability to function independently, appropriately and effectively; spatial disorientation; speech intermittently illogical, obscure, or irrelevant; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9411 (2016).

Based on the evidence of record, the Board determines that a rating in excess of 50 percent is not warranted.  Specifically, the record indicates that the Veteran's symptoms have been more or less stable throughout the appeal period.  If anything, the Veteran's psychological condition has shown an improvement rather than a worsening.

For example, throughout the appeal period, the Veteran maintained good personal hygiene and a neat appearance.  Additionally, he spoke appropriately with clear thought content.  At a November 2009 VA examination, the examiner noted that the Veteran was neatly groomed, appropriately and casually dressed.  His speech was spontaneous, clear, and coherent.  During therapy in March 2012, he was able to clearly verbalize an understanding of the concepts discussed and relate them to his life situations.  He stated that he was doing well and had been successfully coping with many symptoms of his PTSD.  During a June 2015 VA examination, the examiner observed unremarkable speech and thought process/content with no signs of distorted thoughts or perceptions.  Additionally, during a March 2016 VA examination, the Veteran was observed to be cooperative with logical, organized thought content.

While the Veteran has displayed disturbances of motivation and mood, it does not appear that it impacts his ability to function independently.  Throughout his treatment, he has denied acts of physical aggression and violence.  In an October 2009 PTSD screening, he reported particular difficulty with anger and emotional reactions to trauma reminders.  In November 2009, he reported irritability and outbursts of anger.  In a November 2015 group therapy session, he described a frustrating incident that recently happened to him and voiced his concern that he continues to need work on his anger management.  However, the medical practitioner noted that when the group reviewed the situation, it appeared that the Veteran actually managed his anger quite well and had coped by practicing several techniques learned in group therapy.  He was recognized by the group for doing a good job of managing his anger.  His actions do not demonstrate, in the Board's opinion, "unprovoked irritability with periods of violence."  

Similarly, while the Veteran reported in November 2009 that he was socially avoidant and had lost interest in all pleasurable activities, this did not appear to prohibit him from functioning independently.  In July 2013, he reported a stable mood and denied any mood swings, anger outbursts, hopelessness, and helplessness.  Moreover, while he reported that he does not shop because of lines and crowds, this does not represent "near continuous panic or depression."  Significantly, throughout the appeal period, he has denied having any suicidal or homicidal thoughts.  

While it is true that the Veteran has exhibited chronic sleep impairment, such symptoms are contemplated under DC 9411 as milder than those required for a 70 rating.  Specifically, in October 2009, he reported particular difficulty with sleep.  In January 2010, he reported insomnia characterized by frequent disruptions of sleep during the night.  However, in February 2016, the Veteran recounted that he had been experiencing better sleep.  He stated that he slept well and attributed it to the medications that he takes.  In March 2016, the Veteran reported that the medication he takes for sleeping helps, but he still had nightmares 2-3 times per week.  

Similarly, while the Veteran displayed impaired memory and judgment, these symptoms are already accounted for in his current disability rating.  In November 2009 and January 2010, the Veteran reported decreased concentration.  However, after a November 2013 neurological consultation, which was ordered in response to the Veteran's reports of decreased concentration, the neuropsychologist concluded that there was no evidence of a generalized decline in the Veteran's cognitive skills.  

The Veteran's judgment and insight were never determined to be inadequate.  In a November 2008 assessment, he was deemed to be a reliable historian.  In that assessment as well as throughout his PTSD treatment, no history of psychosis, manic or hypomanic symptoms were noted.  There was never any evidence of a death wish, suicidal ideation, or homicidal ideation.  In a February 2016 examination, the Veteran was observed to be alert and oriented without disturbances in thought.  The Board acknowledges that he was reported to be suspicious of others at times.  However, the examiner and other medical providers consistently found that he was oriented to person, time, and place.  Significantly, there were no delusions, obsessive/ritualistic behavior, or panic attacks.  According to the November 2009 examiner, he understood the outcome of his behavior.  

The Veteran was noted to be able to function independently.  The Veteran consistently demonstrated that he was able to maintain a well-groomed appearance.  During a December 2008 therapy session, he was casually dressed and groomed in work attire.  During his November 2009 VA examination, he was neatly groomed as well as appropriately dressed.  Medical practitioners made similar remarks in February 2012, March 2012, December 2015, and February 2016.  Significantly, in November 2009, he was found competent to manage his funds as he had been doing.  Finally, in a November 2013 neurological consultation, the Veteran was found to be independent in the activities of daily living.  

Based on the symptoms clinically observed, the Veteran has experienced some of the relevant symptoms that might support a rating in excess of 50 percent.  For example, he has exhibited difficulty in adapting to stressful circumstances.  However, in the Board's view, the criteria for the next-higher 70 percent rating depict a level of impairment, when viewed as a whole, are more severe than the symptoms displayed by the Veteran.  Indeed, many of these objective symptoms, to include obsessional rituals, near-continuous panic or depression affecting ability to function independently, appropriately and effectively, spatial disorientation or intermittent speech or neglect of personal appearance and hygiene have not been demonstrated.

Next, although the general rating formula provides specific examples of symptoms that may result from various acquired psychiatric disorders, the Board emphasizes that its analysis should not be limited to only these symptoms, but should also consider any other relevant criteria outside of the rating code in order to determine the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 444 (2002).  As such, the Board has also considered the extent to which there are other indications of occupational and social impairment, such as difficulty in adapting to stressful circumstances or the inability to establish and maintain effective relationships that may cause deficiencies in most areas, to include social and occupational inadaptability.

In this regard, it is clear that the Veteran's disorder reflects some impact his social and occupational functioning.  Nevertheless, the evidence does not indicate that a rating in excess of 50 percent is warranted.  

Specifically, while the Veteran isolates himself on occasion, he maintains a social network.  Although there are periods in which the Veteran reported less socializing, there are also periods in which the Veteran has reported much-improved socializing.  For example, in December 2008, the Veteran described his social functioning as largely isolated even from his wife.  Additionally, in November 2009, he stated that he had become emotionally withdrawn and socially avoidant.  In an August 2011 statement, the Veteran stated that his PTSD cost him his marriage.  However, in June 2015, he reported that he talked occasionally to his two sisters.  In March 2016, he reported that his grandchildren visit despite his trouble tolerating the noise.  Additionally, he might go to a smaller store if his wife needs something.  He also reported that he jogs and walks on the track for exercise, but he had been unable to do so since his knee gave out the previous week.  

The Board cannot ignore the important role that alcohol has played with regards to his social and occupational functioning.  However, his documented reduction in alcohol use has led to greatly reduced resulting problems.  Initially, the Board notes that the Veteran's acquired psychiatric disorder is characterized as PTSD with alcohol abuse.  The Veteran stated that he entered in-patient alcohol treatment after an acute alcohol seizure in 2012.  However, in July 2013, he was reported to be in early remission.  During a June 2015 VA examination, the examiner noted that problematic alcohol use leads to significant impairment or distress.  The examiner further noted that the Veteran had reduced his alcohol intake and that his current use was not resulting in significant problems.  Finally, in March 2016, the Veteran noted an improvement in his episodes of "going off."  He noted that he consumed less alcohol than he did previously. 

The Board has also considered the Veteran's Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The Veteran's GAF score was measured on multiple occasions.  The Veteran's GAF score was 60 in December 2008.  In November 2009, his GAF score was 52.  In February 2012 and January 2013, his GAF score was 60.  Finally, in November 2013, his GAF score was 55.  A GAF score of 41-50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g. no friends, unable to keep a job); GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers); and GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.).  Diagnostic and Statistical Manual of Mental Disorders, 5th ed., American Psychiatric Association (DSM-V) (2013).

Here, the Board finds that a GAF score in the range of 52 to 60 is consistent with the symptoms the Veteran displayed.  However, this level of impairment does not constitute occupational and social impairment with deficiencies in most areas.  In fact, during his November 2009 VA examination, the examiner specifically concluded that there was reduced reliability and productivity due to PTSD symptoms - the appropriate criteria for a 50 percent evaluation.

In considering the appropriate disability rating, the Board has also considered the Veteran's statements that his PTSD is worse than the rating he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his acquired psychiatric disability according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

On the other hand, such competent evidence concerning the nature and extent of the Veteran's PTSD has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.  Therefore, based on the evidence of record, the Board determines that a 50 percent rating is warranted for the Veteran's PTSD. 

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issues on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Moreover, as was established in Mauerhan, 16 Vet. App. at 444, a schedular rating for psychiatric disorders is not necessarily limited to the enumerated symptoms in the general rating formula, and no relevant symptoms have been excluded in the Board's analysis.  As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Based on evidence of record, the Board determines that an increased rating for the Veteran's PTSD is not warranted for any period on appeal.  As such, the appeal is denied

Veteran's Claims Assistance Act

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in letters sent to the Veteran.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records and VA examinations are associated with the claims file.  VA provided relevant and adequate examinations in November 2009, June 2015, and March 2016.  The examiners reviewed the accurate history, considered lay statements, and provided clinical findings and diagnoses.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board acknowledges that the Veteran's representative disputes the quality of the March 2016 examination.  The representative cited the examiner's finding that the Veteran's most intimate relationships have begun to suffer and that he has become increasing irritable as a rationale for an increased rating.  The representative contends that these effects are distinct from any rating for PTSD.  However, an assigned 50 percent evaluation contemplates a veteran's "difficulty in establishing and maintaining effective work and social relationships." See 38 C.F.R. § 4.130, DC 9411.  The Board discusses the fact that his intimate relationships suffer as a result of his PTSD and that his irritability has been problematic.  Therefore, the Board finds that the Veteran's 50 percent evaluation contemplates a wide range of symptoms, to include the intimacy and irritability cited by the representative.  

The Veteran's representative also stated that if the Veteran's request for an increased evaluation is not granted, the Board should remand for a new examination.  This is not, however, an allegation of worsening that would require remanding for a new examination.  Generally, reexamination is warranted when there is evidence indicating that there has been a material change in the severity of a service-connected disability.  38 C.F.R. § 3.327(a).  Here, the Veteran and his representative have provided no information regarding this general "worsening" that would lead the Board to find that a new examination is necessary.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007); VAOPGCPREC 11-95.  Consequently, the Board finds that a new examination is not warranted.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claims that are the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  



ORDER

Entitlement to an evaluation in excess of 50 percent for an acquired psychiatric disorder, characterized as PTSD, is denied.


REMAND

The Board has determined that the issue of a TDIU had been raised by the record.  In an August 2011 statement, the Veteran indicated that his PTSD had cost him his job as a plant supervisor.  Although he did not submit any forms indicating the precise date he stopped working, he indicated in a June 2015 VA examination that he retired in January 2011 from that position.  Additionally, he stated that in 2014, he took a job as a vehicle driver, but the job lasted no more than a month due to a personality conflict with his supervisor.  

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2016).  A total disability rating for compensation purposes may be assigned on the basis of "individual unemployability," or when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a) (2016).  In such an instance, if there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id. 

If a veteran fails to meet the threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to C&P for extra-schedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).

In all cases, the Board must evaluate whether there are circumstances, apart from any non-service-connected conditions and advancing age, which would justify a TDIU.  38 C.F.R. §§ 3.341(a), 4.19.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b) (2016).

In this case, the Veteran is service connected for PTSD with a 50 percent disability rating.  His combined disability rating is not at least 70 percent, and he does not have a single disability of 60 percent or more.  Therefore, the requirements under 38 C.F.R. § 4.16 (a) have not been met.  Regardless, however, of whether the percentage requirements of 38 C.F.R. § 4.16(a) are met, entitlement to a TDIU on an extraschedular basis may be considered when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).

The record contains evidence suggesting that the Veteran's PTSD significantly interferes with his employment.  During his November 2009 VA examination, he reported that he would get impulsive, angry, and loud when people he supervises make mistakes.  He would get very angry with his boss and goes off on him.  He also had problems with his memory at work.  He stated that he was interacting with his supervisors and the people he supervised in ways that he knew was inappropriate, but he could not seem to control himself.  In June 2015, after he retired from his previous job, the Veteran started a new job as a vehicle driver that only lasted for a month due to a conflict with his supervisor.  

In light of this evidence and affording the Veteran the benefit of the doubt, the Board finds that there is an indication in the record that the Veteran's service-connected disabilities have significantly interfered with his ability to maintain or obtain substantially gainful employment.  The Board, therefore, will remand the claim for entitlement to a TDIU for referral to the Director of the Compensation and Pension Service in accordance with 38 C.F.R. § 4.16(b) for consideration of whether a TDIU is warranted on an extra-schedular basis.

Accordingly, the case is REMANDED for the following action:

1.  Refer to the Director, Compensation and Pension Service, the matter of whether a TDIU is warranted on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b).  (Should the Director indicate that further evidentiary development is required, such development should be undertaken.  A supplemental statement of the case should be issued as required by regulation.)

2.  Then, adjudicate the Veteran's claim of entitlement to a TDIU on an extraschedular basis.  If the benefit sought on appeal remains denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case and provided an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


